Case: 21-30583     Document: 00516357541         Page: 1     Date Filed: 06/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       June 15, 2022
                                  No. 21-30583                        Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Antravion D. Johnson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:21-CR-35-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Antravion D. Johnson was sentenced to 120 months of imprisonment
   after pleading guilty to possessing a firearm after a felony conviction, in
   violation of 18 U.S.C. § 922(g)(1). On appeal he contends that his above-
   guidelines sentence was substantively unreasonable.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30583       Document: 00516357541          Page: 2   Date Filed: 06/15/2022




                                     No. 21-30583


            We review the substantive reasonableness of a sentence for an abuse
   of discretion. Gall v. United States, 552 U.S. 38, 51 (2007). An above-
   guidelines sentence is substantively unreasonable if it “(1) does not account
   for a factor that should have received significant weight, (2) gives significant
   weight to an irrelevant or improper factor, or (3) represents a clear error of
   judgment in balancing the sentencing factors.” United States v. Nguyen, 854
   F.3d 276, 283 (5th Cir. 2017) (internal quotation marks and citation omitted).
            Before imposing an above guidelines sentence, the district court
   considered the nature and circumstances of the offense, Johnson’s criminal
   history, the need to protect the public, the need for specific deterrence, and
   the need for the sentence to reflect the seriousness of the offense, to promote
   respect for the law, and to provide just punishment. Moreover, despite
   Johnson’s assertions to the contrary, extraordinary circumstances are not
   required to justify a sentence outside the guidelines range, United States v.
   Taffaro, 919 F.3d 947, 948-49 (5th Cir. 2019), and the district court “may
   rely upon factors already incorporated by the Guidelines to support a non-
   Guidelines sentence,” United States v. Brantley, 537 F.3d 347, 350 (5th Cir.
   2008).
            Johnson has failed to demonstrate that his sentence was substantively
   unreasonable. See Nguyen, 854 F.3d at 283. Accordingly, the judgment of
   the district court is AFFIRMED.




                                          2